DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: claims 1, 13:  a holding assembly which has been interpreted as an electrostatic or magnetic chuck, clamp or a support surface and equivalents thereto as set forth, e.g., in paras. 41-42 of the specification; claims 11:  a connecting assembly which has been interpreted as a zig-zag shaped connecting element, meandering connecting element, wire-shaped connecting element or strip-shaped connecting element and equivalents thereto as set forth, e.g., in paras. 67 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. 2016/0276142 to Lopp et al.
Regarding claim 1:  In at least Figs. 1 and 5, Lopp et al. disclose a carrier capable of holding and transporting a substrate in a transport direction in a vacuum processing apparatus comprising:  two side edges (261 and 262) opposing each other, a joining structure (120 and 140) arranged between the two sides, having a flat structure comprising 10 or more apertures (e.g., Fig. 5, each of 201-204 and 211-215, as well as corresponding apertures in 140; also see, e.g., para. 100) and a holding assembly (110) configured for holding the substrate adjacent to the joining structure.
With respect to claim 2, the apertures are continuously circumferentially edged or bounded, or the apertures each have a curved or meandered or polygonal boundary.  See aforementioned figures.
With respect to claim 3, the boundary of an aperture (at least 201-204 and 211, 213 and 215, as well as corresponding apertures in 140) is formed as a polygon (i.e. open polygon) with at least three corners or wherein a boundary of an aperture is formed as a polygon with three to six corners.  See aforementioned figures.
With respect to claim 4, the joining structure is formed in a mesh-shaped design (i.e. connected strips of material that may be flexible or ductile due to thermal interactions).  See aforementioned figures.
With respect to claim 5, the joining structure is formed at least in some regions by a uniform 2National Stage of PCT/EP2018/066937Docket No.: ZIMR/0509USP Preliminary Amendmentsequence of apertures, or wherein the joining structure is formed at least in some regions by a periodic sequence of apertures.  See aforementioned figures.
With respect to claim 6, the carrier comprises at least two joining structures (120 and 140).
With respect to claim 7, the at least two joining structures are arranged in a layer-shaped structure comprising at least two layers.  See, e.g., Fig. 1. 
With respect to claim 8, the layers are arranged one on top of the other.  See, e.g., Fig. 1. 
With respect to claim 9, the at least two joining structures are arranged with respect to each other rotated or flipped by an angle being at least one of a group consisting of:  not equal to 0° (for example 180°).  
With respect to claim 10, the joining structure or each joining structure is formed as i) a milled structure or ii) a bent wire structure.  Lopp et al. discloses the joining structure as claimed with the exception of forming the same by milling.  However, forming the joining structure as a milled structure is considered a product-by-process limitation, which does not limit the product in the instant case.  See MPEP 2113. 
With respect to claim 11, the joining structures arranged one on top of another are interconnected by a connecting assembly (portions between 101 and 261/262).  
With respect to claim 12, the holding assembly comprises at least one of a group consisting of: an electrostatic chuck assembly, gecko chuck assembly, 
With respect to 17, the carrier may extend, in the transport direction, to a same extent or to a lesser extend as an intended substrate.  Examiner also notes that the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). 
With respect to claim 18, the joining structure is configured to provide structural integrity (during thermal processing) to the carrier.  Examiner also notes that this appears to be a recitation drawn to an intended use of the apparatus and the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim(s) 1-12, 14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP Patent Pub. No. 2016/039185 to Iso et al.
Regarding claims 1 and 14:  In at least Figs. 1-2 and 13-15, Iso et al. disclose a carrier capable of holding and transporting a substrate in a transport direction in a vacuum processing apparatus/system comprising:  two side edges (32 and 33) opposing each other, the side edges being an upper edge and a lower edge for a vertically oriented substrate; a joining structure (Fig. 13, 60) arranged between the two sides, having a flat structure comprising 10 or more apertures (apertures in lattice structure); and at least one holding assembly/bar (81 and/or 82) configured for holding/fixing the substrate to the carrier adjacent to and distant from the joining structure, the bar/assembly arranged at at least one of the side edges.
With respect to claim 2, the apertures are continuously circumferentially edged or bounded, or the apertures each have a curved or meandered or polygonal boundary.  See aforementioned figures.
With respect to claim 3, the boundary of an aperture is formed as a polygon (i.e. open or closed polygon) with at least three corners or wherein a boundary of an aperture is formed as a polygon with three to six corners.  See aforementioned figures.
With respect to claim 4, the joining structure is formed as a lattice structure.  See aforementioned figures.
With respect to claim 5, the joining structure is formed at least in some regions by a uniform 2National Stage of PCT/EP2018/066937Docket No.: ZIMR/0509USP Preliminary Amendmentsequence of apertures, or wherein the joining structure is formed at least in some regions by a periodic sequence of apertures.  See aforementioned figures.
With respect to claim 6, the carrier comprises at least two joining structures (i.e. top and bottom for two substrates if desired).  See aforementioned figures.
With respect to claim 7, the at least two joining structures are arranged in a layer-shaped structure comprising at least two layers (i.e. top and bottom for two substrates if desired).   See aforementioned figures.
With respect to claim 8, the layers are arranged one on top of the other.  See aforementioned figures.
With respect to claim 9, the at least two joining structures are arranged with respect to each other rotated or flipped by an angle being at least one of a group consisting of:  not equal to 0° (for example 180°).  
With respect to claim 10, the joining structure or each joining structure is formed as i) a milled structure or ii) a bent wire structure.  Iso et al. disclose the joining structure as claimed with the exception of forming the same by milling.  However, forming the joining structure as a milled structure is considered a product-by-process limitation, which does not limit the product in the instant case.  See MPEP 2113. 
With respect to claim 11, the joining structures arranged one on top of another are interconnected by a connecting assembly (portions between 101 and 261/262).  
With respect to claim 12, the holding assembly comprises at least one of a group consisting of: an electrostatic chuck assembly, gecko chuck assembly, 
With respect to 17, the carrier may extend, in the transport direction, to a same extent or to a lesser extend as an intended substrate.  Examiner also notes that the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). 
With respect to claim 18, the joining structure is configured to provide structural integrity (during thermal processing) to the carrier.  Examiner also notes that this appears to be a recitation drawn to an intended use of the apparatus and the courts have ruled that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP Patent Pub. No. 2016/039185 to Iso et al. in view of U.S. Patent Pub. No. 2009/0321372 to Gilmore et al.
Regarding claim 13:  In at least Figs. 1-2 and 13-15, Iso et al. disclose a carrier capable of holding and transporting a substrate in a transport direction in a vacuum processing apparatus/system comprising:  two side edges (32 and 33) opposing each other; a joining structure (Fig. 13, 60) arranged between the side edges, having a flat structure comprising a plurality of apertures (apertures in lattice structure); and at least one holding assembly/bar (81 and/or 82) configured for holding/fixing the substrate to the carrier adjacent to the joining structure.  Iso et al. also teach that the apertures are provided to reduce the weight of the carrier and improve heat dissipation of the carrier and that the number, shape, size and the like of the apertures is not particular limited (see, e.g., paras. 28-29 of the translation).
However, Iso et al. to explicitly disclose the plurality of apertures having an aperture ratio of at least 0.6.  
Nevertheless, the drawings appear to indicate such a ratio, such that it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to provide such a configuration based thereon.
Additionally, it is noted that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Further still, Gilmore et al. teach optimizing an ratio of apertures to a solid area of a substrate support/carrier comprising apertures may be at least 0.6 for the purpose of reducing thermal mass and therefore thermal gradients in the substrate (see, e.g., para. 33).  The courts have also ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Thus, it would have also been obvious to one of ordinary skill in the art to have provided the claimed ratio for the purpose of reducing thermal mass and thermal gradients as taught by Iso et al. and Gilmore et al.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2016/0276142 to Lopp et al. in view of U.S. Patent Pub. No. 2016/0111260 to Frank et al.
Regarding claim 14:  In at least Figs. 1 and 5, Lopp et al. disclose a carrier substantially as claimed and capable of holding and transporting a substrate in a transport direction in a vacuum processing apparatus, the carrier comprising:  two side edges (130 and 150) opposing each other, the side edges being an upper edge and a lower edge for a vertically oriented substrate; a holding area for holding the substrate, the holding area being arranged at at least one of the side edges (i.e. a top part of the holding area is near 130 and a bottom part of the holding area is near 150); and a joining structure (120 and 140) arranged between the side edges, having a flat structure comprising 10 or more apertures (e.g., Fig. 5, each of 201-204 and 211-215, as well as corresponding apertures in 140; also see, e.g., para. 100).   
However, Lopp et al. fail to disclose the holding area having a holding bar.
Frank et al. disclose a holding bar (Fig. 5, 260) for the purpose of allowing for stable support for a substrate held by a carrier (200) (also, see, e.g., para. 26).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a holding bar in Lopp et al. in order to allow for stable support of the substrate as taught by Frank et al.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, regarding claim 13 and the scale of drawings of prior art, although the rejection has been modified based on references that were part of the most recent IDS, Examiner recognizes that drawings themselves alone cannot be used to anticipate a claimed invention, but Examiner also notes that the courts have also ruled “However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977)”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 2007/0068802 discloses a carrier support adapted to alleviated the effects of thermal processing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716